 

Exhibit 10.4

 

ARCONIC CORPORATION
EXECUTIVE SEVERANCE PLAN

 

The Company hereby adopts, effective as of April 1, 2020 (the “Effective Date”),
the Arconic Corporation Executive Severance Plan (this “Plan”). All capitalized
terms used and not otherwise defined herein are defined in Section 1 hereof.

 

Section 1.         DEFINITIONS. As hereinafter used:

 

1.1           “Affiliate” shall have the meaning set forth in Rule 12b-2 under
Section 12 of the Exchange Act.

 

1.2          “Applicable Period” shall mean (a) in the case of a Tier I Employee
or a Tier II Employee, the twenty-four (24)-month period immediately following
such Tier I or Tier II Employee’s Severance Date, and (b) in the case of a Tier
III Employee, the twelve (12)-month period immediately following such Tier III
Employee’s Severance Date.

 

1.3           “Board” means the Board of Directors of the Company.

 

1.4          “Cause” means: (a) the willful and continued failure by the
Eligible Employee to substantially perform the Eligible Employee’s duties with
the Employer that has not been cured within thirty (30) days after a written
demand for substantial performance is delivered to the Eligible Employee by the
Board, which demand specifically identifies the manner in which the Board
believes that the Eligible Employee has not substantially performed the Eligible
Employee’s duties, or (b) the willful engaging by the Eligible Employee in
conduct that is demonstrably and materially injurious to the Company, monetarily
or otherwise.

 

1.5           “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.

 

1.6           “Committee” means the Compensation and Benefits Committee of the
Board.

 

1.7           “Company” means Arconic Corporation or any successors thereto.

 

1.8           “DB Pension Plan” means any tax-qualified, supplemental or excess
defined benefit pension plan maintained by the Company or any of its Affiliates
and any other defined benefit plan or agreement entered into between the
Eligible Employee and the Company or any of its Affiliates which is designed to
provide the Eligible Employee with supplemental defined benefit retirement
benefits.

 

1.9          “DC Pension Plan” means any tax-qualified, supplemental or excess
defined contribution plan maintained by the Company or any of its Affiliates and
any other defined contribution plan or agreement entered into between the
Eligible Employee and the Company or any of its Affiliates which is designed to
provide the Eligible Employee with supplemental defined contribution retirement
benefits.

 



 

 

 

1.10         “Delayed Payment Date” shall have the meaning set forth in Section
2.1(e).

 

1.11        “Eligible Employee” means any Tier I, Tier II or Tier III Employee;
provided that, any Tier I, Tier II or Tier III Employee who is party to an
individual agreement with the Company or any of its Affiliates that provides for
severance benefits upon an involuntary termination shall not be considered an
“Eligible Employee” while such agreement is in effect. An Eligible Employee
becomes a “Severed Employee” once he or she incurs a Severance Event.

 

1.12         “Employer” means the Company or any of its Subsidiaries that
employs the applicable Eligible Employee.

 

1.13         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

1.14         “Notice of Termination” shall have the meaning set forth in Section
3.5.

 

1.15         “Plan” shall have the meaning given in the preamble hereto.

 

1.16         “Release Date” shall have the meaning set forth in Section 2.1.

 

1.17          A “Separation from Service” means a “separation from service”
within the meaning of Section 409A of the Code and Treasury Regulation Section
1.409A-1(h).

 

1.18        “Severance Event” means an Eligible Employee’s Separation from
Service by the Employer other than for Cause. An Eligible Employee will not be
considered to have incurred a Severance Event if his or her employment is
discontinued by reason of the Eligible Employee’s death or a physical or mental
condition causing such Eligible Employee’s inability to substantially perform
his or her duties with the Employer, including, without limitation, such
condition entitling him or her to benefits under any sick pay or disability
income policy or program of the Company or any of its Affiliates.

 

1.19         “Severance Date” means the date on which an Eligible Employee’s
Severance Event takes place.

 

1.20         “Severance Pay” shall have the meaning set forth in Section 2.1(a).

 

1.21         “Severed Employee” shall have the meaning set forth in Section
1.11.

 

1.22         “Subsidiary” shall have the meaning set forth in Rule 12b-2 under
Section 12 of the Exchange Act.

 

1.23         “Tier I Employee” means each employee of the Company or any
Subsidiary thereof who is designated by the Committee as eligible to participate
in this Plan as a Tier I Employee.

 

1.24         “Tier II Employee” means (a) employee of the Company or a
Subsidiary thereof who participated in the Arconic Inc. Executive Severance Plan
as a Tier II Employee as of immediately prior to the Effective Date and who has
not waived in writing the right to participate in this Plan, and (b) each other
employee of the Company or any Subsidiary thereof who is designated by the
Committee as eligible to participate in this Plan as a Tier II Employee.

 



 -2- 

 

 

1.25         “Tier III Employee” means (a) each employee of the Company or a
Subsidiary thereof who participated in the Arconic Inc. Severance Plan as a Tier
III Employee as of immediately prior to the Effective Date and who has not
waived in writing the right to participate in this Plan, and (b) each other
employee of the Company or any Subsidiary thereof who is designated by the
Committee as eligible to participate in this Plan as a Tier III Employee.

 

Section 2.        BENEFITS.

 

2.1          Severance Payments and Benefits. Each Severed Employee shall be
entitled, subject to Section 2.2, and subject to the Severed Employee executing
a general release of claims in favor of the Company and its Affiliates in a form
satisfactory to the Company and such release becoming effective and irrevocable
no later than the date that is sixty (60) days following the Severance Date (the
“Release Date”), to receive the following payments and benefits from the
Company. If the Severed Employee does not satisfy such release requirement, then
the Severed Employee shall not be entitled to receive the payments described in
Sections 2.1(a), (c) and (d) and the Company shall have no obligation to provide
the benefits described in Section 2.1(b) after the end of the month in which the
Release Date occurs.

 

(a)               Severance Pay. A lump sum cash amount (the “Severance Pay”)
equal to (i) in the case of a Tier I Employee, two times the sum of the Severed
Employee’s (A) annual base salary as of the Severance Date, and (B) target
annual cash incentive compensation with respect to the fiscal year of the
Company in which the Severance Date occurs, (ii) in the case of a Tier II
Employee, one times the sum of the Severed Employee’s (A) annual base salary as
of the Severance Date, and (B) target annual cash incentive compensation with
respect to the fiscal year of the Company in which the Severance Date occurs,
and (iii) in the case of a Tier III Employee, the Severed Employee’s annual base
salary as of the Severance Date; provided that, if the amount of the cash
severance pay for such Severed Employee calculated under the Arconic Corp.
Involuntary Separation Pay Plan, as in effect from time to time, or any
successor plan, is greater than the amount calculated in accordance with this
Section 2.1(a), then such Severed Employee’s Severance Pay shall equal such
greater amount.

 

(b)              Benefits. During the Applicable Period, the Company shall
arrange to provide the Severed Employee and anyone entitled to claim through the
Severed Employee life, accident and health (including medical, behavioral,
prescription drug, dental and vision) benefits substantially similar to those
provided to the Severed Employee and anyone entitled to claim through the
Severed Employee immediately prior to the Severed Employee’s Severance Date or,
if more favorable to the Severed Employee, those provided to the Severed
Employee and those entitled to claim through the Severed Employee immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, at no greater after-tax cost to the Severed Employee than the after-tax
cost to the Severed Employee immediately prior to such Severance Date or
occurrence.

 



 -3- 

 

 

(c)               Defined Contribution Pension Plans. For a Severed Employee who
is eligible to receive the Employer Retirement Income Contributions (ERIC) under
any DC Pension Plan, in addition to the retirement benefits to which the Severed
Employee is entitled under each DC Pension Plan or any successor plan thereto,
the Company shall pay the Severed Employee a lump sum cash amount equal to the
product of (i) the ERIC contribution percentage in effect for the Severed
Employee on the Severance Date, multiplied by (ii) the Severed Employee’s annual
base salary plus target annual cash incentive compensation as determined in
Section 2.1(a)), multiplied by (iii) the number of years during the Applicable
Period.

 

(d)              Defined Benefit Pension Plans. For a Severed Employee who
participates in any DB Pension Plan, in addition to the retirement benefits to
which the Severed Employee is entitled under each DB Pension Plan, the Company
shall pay the Severed Employee a lump sum cash amount equal to the excess of (i)
the actuarial equivalent of the aggregate retirement pension (taking into
account any early retirement subsidies associated therewith and determined in
accordance with the normal form of payment under each DB Pension Plan,
commencing at the date on or after the last day of the Applicable Period as of
which the actuarial equivalent of such form of payment is greatest) which the
Severed Employee would have accrued and vested in under the terms of all DB
Pension Plans determined for all purposes of determining pension benefits and
eligibility for such benefits, including all applicable retirement subsidies, as
if the Severed Employee had accumulated (after the Severed Employee’s Severance
Date) the number of additional months of age and service credit thereunder that
the Severed Employee would have accumulated had the Severed Employee remained
employed by the Company during the Applicable Period, over (ii) the actuarial
equivalent of the aggregate retirement pension (taking into account any early
retirement subsidies associated therewith and determined in accordance with the
normal form of payment under each DB Pension Plan, commencing at the date on or
after the Severed Employee’s Severance Date as of which the actuarial equivalent
of such form of payment is greatest) that the Severed Employee had accrued and
vested in pursuant to the provisions of the DB Pension Plans as of the Severed
Employee’s Severance Date.

 

For purposes of this Section 2.1(d), “actuarial equivalent” shall be determined
based upon the Severed Employee’s age as of the Severed Employee’s Severance
Date using the same assumptions utilized under the Arconic Corp. Pension Plan A,
Section 8.3(d)(ii) or the successor to such provision (without regard to
applicable dollar limitations ($5,000 as of January 1, 2020)) immediately prior
to the Severed Employee’s Severance Date.

 

(e)               The amounts described in Sections 2.1(a), (c) and (d) shall be
paid to the Eligible Employee in a cash lump sum on the Release Date; provided
that, if the Severed Employee is, as of the Severance Date, a “specified
employee” within the meaning of Section 409A of the Code as determined in
accordance with the methodology duly adopted by the Company as in effect on the
Severance Date, then, to the extent necessary to avoid the imposition of the
excise tax under Section 409A of the Code, such lump sum amounts shall instead
be paid on the first business day that is at least six (6) months after the
Severance Date (or if sooner, upon the death of the Severed Employee) (the
“Delayed Payment Date”), with interest at the applicable federal rate provided
for in Section 7872(f)(2)(A) of the Code, from the first business day after the
Severance Date through the Delayed Payment Date.

 



 -4- 

 

 

2.2           Withholding. The Company shall be entitled to withhold from
amounts to be paid to any Eligible Employee hereunder any federal, state or
local withholding or other taxes or charges (or foreign equivalents of such
taxes or charges) which it is from time to time required to withhold under
applicable law or regulation.

 

2.3           Status of Plan Payments. No payments or benefits pursuant to this
Plan shall constitute “compensation” (or similar term) under any employee
benefit plan sponsored or maintained by the Company or any of its Affiliates,
including any DB Pension Plan or DC Pension Plan.

 

2.4          Mitigation; Setoff. A Severed Employee is not required to seek
other employment or attempt in any way to reduce any amounts payable to the
Severed Employee under the Plan. Further, no payment or benefit provided for in
this Plan shall be reduced by any compensation earned by the Severed Employee as
a result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Severed Employee to the Company or
its Affiliates, or otherwise.

 

Section 3.         PLAN ADMINISTRATION; CLAIMS PROCEDURES.

 

3.1           The Committee shall administer the Plan and:

 

(a)               the Committee may interpret and construe the terms of the
Plan, prescribe, amend and rescind rules and regulations under the Plan and make
all other determinations necessary or advisable for the administration of the
Plan, subject to all of the provisions of the Plan;

 

(b)               any determination by the Committee shall be final and binding
with respect to the subject matter thereof on all Eligible Employees and all
other persons;

 

(c)               the Committee may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.

 

3.2          The Committee is empowered, on behalf of the Company, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Committee shall be limited to the
specified services and duties for which they are engaged, and such persons shall
have no other duties, obligations or responsibilities under the Plan. Such
persons shall exercise no discretionary authority or discretionary control
respecting the management of the Plan. All reasonable expenses thereof shall be
borne by the Company.

 

3.3          Claims Procedure.

 

(a)               In the event of a claim by an Eligible Employee, such Eligible
Employee shall present the reason for his or her claim in writing to the
Committee. The Committee shall, within ninety (90) days after receipt of such
written claim (unless special circumstances require an extension of up to ninety
(90) days, in which case written notice of the extension shall be furnished to
the Eligible Employee prior to the end of the initial ninety (90)-day period,
indicating the special circumstances requiring an extension and the date by
which the Committee expects to render its decision), send a written notification
to the Eligible Employee as to its disposition. In the event the claim is wholly
or partially denied, such written notification shall (i) state the specific
reason or reasons for the denial, (ii) make specific reference to the relevant
Plan provisions on which the denial is based, (iii) provide a description of any
additional material or information necessary for the Eligible Employee to
perfect the claim and an explanation of why such material or information is
necessary, and (iv) describe the Plan’s review procedures and the time limits
applicable to such procedures, including the Eligible Employee’s right to bring
a civil action under Section 502(a) of ERISA following a full or partial denial
of the claim on review.

 



 -5- 

 

 

(b)               In the event that an Eligible Employee wishes to appeal the
denial of his or her claim he or she may request a review of such denial by
making application in writing to the Committee within sixty (60) days after
receipt of such denial. An Eligible Employee (or his or her duly authorized
legal representative) shall be provided, upon written request to the Committee
and free of charge, reasonable access to, and copies of, all documents, records
or other information in the Company’s possession relevant to his or her claim
and may submit comments, documents, records and other information relating to
the claim, which shall be taken into account by the Committee in reviewing its
denial of the Eligible Employee’s claim, without regard to whether such
information was submitted or considered in the initial claim.

 

(c)               Within sixty (60) days after receipt of a written appeal
(unless special circumstances require an extension of up to sixty (60) days, in
which case written notice of the extension shall be furnished to the Eligible
Employee prior to the end of the initial sixty (60)-day period, indicating the
special circumstances requiring an extension and the date by which the Committee
expects to render its decision on review), the Committee shall notify the
Eligible Employee of the final decision in writing. In the event the claim is
wholly or partially denied on review, such written notification shall (i) state
the specific reason or reasons for the denial, (ii) make specific reference to
the relevant Plan provisions on which the denial is based, (iii) a statement of
the Eligible Employee’s entitlement, upon written request to the Committee and
free of charge, reasonable access to, and copies of, all documents, records or
other information in the Company’s possession relevant to his or her claim, and
(iv) describe the Eligible Employee’s right to bring a civil action under
Section 502(a) of ERISA.

 

(d)                Notwithstanding the foregoing, upon the mutual agreement of
the Eligible Employee and the Committee, any claim, dispute or controversy that
has been submitted by the Eligible Employee in writing to the Committee may be
submitted directly to arbitration in accordance with Section 3.4.

 

3.4           Any claim, dispute or controversy arising under or in connection
with the Plan, and which is not resolved in accordance with Section 3.3, shall
be settled exclusively by arbitration in Wilmington, Delaware. All claims,
disputes and controversies shall be submitted to the CPR Institute for Dispute
Resolution (“CPR”) in accordance with the CPR’s rules then in effect. The claim,
dispute or controversy shall be heard and decided by three (3) arbitrators
selected from CPR’s employment panel. The arbitrators’ decision shall be final
and binding on all parties. Judgment may be entered on the arbitrators’ award in
any court having jurisdiction.

 



 -6- 

 

 

3.5           Any purported termination of an Eligible Employee’s employment
shall be communicated by written Notice of Termination from the Company to the
Eligible Employee in accordance with Section 5.7. For purposes of this Plan, a
“Notice of Termination” shall mean a notice which shall specify the Severance
Date (which shall not be more than thirty (30) days after the date such Notice
of Termination is given).

 

Section 4.        PLAN MODIFICATION OR TERMINATION.

 

The Plan may be amended or terminated by the Board at any time; provided,
however, that the Committee may make amendments to the Plan (a) that are
required by applicable law, (b) that will have minimal effect upon the Company’s
cost of providing benefits under the Plan, or (c) that do not change or alter
the character and intent of the Plan. Notwithstanding the foregoing, any
termination of the Plan, or amendment that materially adversely affects any
Eligible Employee, shall not be effective as to such Eligible Employee until the
first anniversary of the date that such Eligible Employee receives written
notice from the Company of such termination or amendment.

 

Section 5.       GENERAL PROVISIONS.

 

5.1         Except as otherwise provided herein or by law, no right or interest
of any Eligible Employee under the Plan shall be assignable or transferable, in
whole or in part, either directly or by operation of law or otherwise,
including, without limitation, by execution, levy, garnishment, attachment,
pledge or in any manner. No attempted assignment or transfer of any such right
or interest shall be effective, and no right or interest of any Eligible
Employee under the Plan shall be liable for, or subject to, any obligation or
liability of such Eligible Employee. The Plan shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns.

 

5.2         Neither the establishment of the Plan, nor any modification thereof,
nor the creation of any fund, trust or account, nor the payment of any benefits
shall be construed as giving any Eligible Employee, or any person whomsoever,
the right to be retained in the service of the Company, and all Eligible
Employees shall remain subject to discharge to the same extent as if the Plan
had never been adopted.

 

5.3         If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Plan shall be construed and enforced as if such
provisions had not been included.

 

5.4         If a Severed Employee dies while any amount is still payable to such
Severed Employee, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Plan to the executor, personal
representative or administrators of the Severed Employee’s estate.

 

5.5         The headings and captions herein are provided for reference and
convenience only, shall not be considered part of the Plan, and shall not be
employed in the construction of the Plan.

 



 -7- 

 

 

5.6           The Plan shall not be funded. No Eligible Employee shall have any
right to, or interest in, any assets of the Company which may be applied by the
Company to the payment of benefits or other rights under this Plan.

 

5.7           Any notice or other communication required or permitted pursuant
to the terms hereof shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States certified mail,
return receipt requested, or by overnight courier, postage prepaid, to the
Company at its corporate headquarters address, to the attention of the Chief
Legal Officer of the Company, or to the Eligible Employee at the Eligible
Employee’s most recent home address reflected on the books and records of the
Company.

 

5.8           This Plan shall be construed and enforced according to the laws of
the State of Delaware, without regard to its principles of conflicts of law.

 

5.9          Payments to a Severed Employee under this Plan shall be in lieu of
any severance or similar payments that otherwise might be payable under any
plan, program, policy or agreement sponsored or maintained by the Company that
provides severance benefits to employees upon termination of employment, except
that (a) the payment or acceleration of equity or equity-based awards shall be
in addition to, rather than in lieu of, any payment or benefits due under the
Plan and (b) if a Severed Employee receives severance payments under the
Company’s Change in Control Severance Plan in connection with such Severed
Employee’s Severance Event, then no payments will be provided to such Severed
Employee under this Plan.

 

5.10         The obligations under this Plan are intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and shall in all respects be administered in accordance with Section 409A of the
Code. Each payment of compensation under this Plan shall be treated as a
separate payment of compensation for purposes of applying Section 409A of the
Code. All payments to be made upon a termination of employment under this Plan
may only be made upon a “separation from service” under Section 409A of the Code
to the extent necessary in order to avoid the imposition of penalty taxes on a
Severed Employee pursuant to Section 409A of the Code. In no event may a Severed
Employee, directly or indirectly, designate the calendar year of any payment
under this Plan. Notwithstanding anything to the contrary in this Plan, all
reimbursements and in-kind benefits provided under this Plan that are subject to
Section 409A of the Code shall be made in accordance with the requirements of
Section 409A of the Code, including without limitation, where applicable, the
requirement that (a) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (b) the reimbursement of any eligible fees and expenses shall be
made no later than the last day of the calendar year following the year in which
the applicable fees and expenses were incurred; and (c) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 



 



 -8- 



